Citation Nr: 0602173	
Decision Date: 01/25/06    Archive Date: 01/31/06

DOCKET NO.  99-25 106	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Petersburg, Florida


THE ISSUE

Entitlement to an initial compensable rating for asbestosis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Matthew W. Blackwelder, Associate Counsel






INTRODUCTION

The veteran had active service from February 1943 to January 
1946 and from February 1951 to April 1952.

This appeal comes to the Board of Veterans' Appeals (Board) 
from a December 1998 rating decision, and has been remanded 
on several occasions, most recently in May 2004.

This case has been advanced on the docket pursuant to the 
provisions of 38 C.F.R. § 20.900 (c).


FINDINGS OF FACT

1.  The veteran declined to take a current pulmonary function 
test.

2.  Past pulmonary function testing fails to show that the 
veteran's Forced Vital Capacity (FVC) is between 75 and 80 
percent of what was predicted, or that his Diffusion Capacity 
of the Lung for Carbon Monoxide by the Single Breath Method 
(DLCO (SB)) is between 66 and 80 percent of what was 
predicted.


CONCLUSION OF LAW

The criteria for an initial compensable rating for asbestosis 
have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§§ 4.1, 4.2, 4.7, 4.97 Diagnostic Code (DC) 6833 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Disability ratings are determined by applying a schedule of 
ratings that is based on average impairment of earning 
capacity.  Separate diagnostic codes identify the various 
disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  Each 
disability must be viewed in relation to its history and the 
limitation of activity imposed by the disabling condition 
should be emphasized. 38 C.F.R. § 4.1.  Examination reports 
are to be interpreted in light of the whole recorded history, 
and each disability must be considered from the point of view 
of the appellant working or seeking work.  38 C.F.R. § 4.2.  
Where there is a question as to which of two disability 
evaluations shall be applied, the higher evaluation is to be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating is to be assigned.  38 C.F.R. § 4.7.

In an appeal of an initial rating, consideration must be 
given to "staged" ratings, i.e., disability ratings for 
separate periods of time based on the facts found.  See 
Fenderson v. West, 12 Vet. App. 119 (1999).   The Board will 
thus consider entitlement to "staged ratings" with regard to 
this condition.

The veteran has been assigned a noncompensable rating for his 
asbestosis under 38 C.F.R. § 4.97 DC 6833.  Ratings for 
asbestosis, as with many other diseases of the respiratory 
system, are based upon the results of pulmonary function 
testing.  Accordingly, a 10 percent rating is assigned when 
the FVC is between 75 and 80 percent of what was predicted, 
or where the DLCO (SB) is between 66 and 80 percent of what 
was predicted.

In this case, the veteran was requested by the Board to take 
a pulmonary function test, as he had declined to have a 
complete pulmonary function test done at his most recent VA 
examination in December 2001.  The veteran was informed that 
a complete pulmonary function test would provide him with the 
best opportunity to establish his claim, and that failure to 
report for a scheduled VA examination without good cause 
might have adverse consequences for his claim.  Nevertheless, 
his August 2004 reply to the RO's query as to whether he 
would take a pulmonary function test was, in part, "shove 
it."  The veteran went on to indicate that he needed two hip 
replacements, which he asserted was reason enough to refuse a 
pulmonary function test.  Additionally, at his VA examination 
in December 2001, the veteran had declined to have a full 
pulmonary function test citing his urinary problems and the 
fear of urine leakage should he take a complete test.

Generally, when entitlement to a benefit cannot be 
established or confirmed without a current VA examination or 
reexamination and a claimant, without good cause, fails to 
report for such examination, or reexamination, action shall 
be taken as appropriate.  38 C.F.R. § 3.655.  Examples of 
good cause include, but are not limited to, the illness or 
hospitalization of the claimant, death of an immediate family 
member, etc.  When an original or reopened claim, or claim 
for increase is involved, and a claimant fails to report for 
an examination scheduled in conjunction with an original 
compensation claim, his claim shall be rated based on the 
evidence of record.  When an examination was scheduled in 
conjunction with any other original claim, a reopened claim 
for a benefit which was previously disallowed, or a claim for 
increase, and a claimant fails to report, his claim shall be 
denied.

In this case, while the veteran has not specifically failed 
to report for a scheduled examination, as no examination was 
scheduled, the veteran's refusal to take a pulmonary function 
test is tantamount to failing to appear for an examination in 
that VA will be unable to obtain the medical information 
necessary to correctly rate his condition.  While the veteran 
has cited the need for future hip replacement surgery and 
fears of urine leakage as reasons he cannot take or complete 
a pulmonary function test, the Board finds that neither 
excuse falls under the good cause exception to 38 C.F.R. 
§ 3.655.  

Regardless, even were the Board not to deny the veteran's 
claim under 38 C.F.R. § 3.655, the medical evidence of record 
fails to show that the veteran's asbestosis is severe enough 
to warrant a compensable rating.  At a pulmonary function 
test in August 1997, the veteran's FVC was measured as 111 
percent of predicted; and, at his most recent VA examination 
in December 2001, the veteran's DLCO (SB) was 87 percent of 
what was predicted.  The Board notes that each result is 
clearly outside the range of predicted values required for a 
compensable rating for asbestosis.  It is also noted that a 
1998 private medical record includes the observation that 
pleural plaques seen on a CT scan of the veteran's chest were 
not affecting his pulmonary status.  

While the Board sympathizes with the veteran's concerns about 
the consequences of asbestos exposure, the current evidence 
of record does not provide a basis for awarding a compensable 
evaluation.  Accordingly, the veteran's claim is denied. 

II.  Duties to Notify and Assist

Under applicable criteria, VA has certain notice and 
assistance obligations to claimants.  See 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a).  
 
Notice must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits and must:  (1) inform the claimant 
about the information and evidence not of record that is 
necessary to substantiate the claim; (2) inform the claimant 
about the information and evidence that VA will seek to 
provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim.  Pelegrini 
v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).

The RO provided the veteran notice via an August 2004 letter, 
which clearly advised him of the first, second and third 
elements required by Pelegrini II.  The letter also asked the 
veteran to inform VA if there was any other evidence or 
information that he believed would support his claim.  In 
addition, an August 2004 statement of the case contained the 
complete text of 38 C.F.R. § 3.159(b)(1), which includes the 
"any evidence in the claimant's possession" language.  In 
this way, the veteran has effectively been provided the 
required notice.

Although notice was provided after the initial adjudication 
of the veteran's claims, he was not prejudiced thereby 
because this was harmless error.  The veteran responded to 
the August 2004 letter that he had no additional relevant 
medical evidence to submit and requested that VA process his 
claim.  The veteran has also been provided every opportunity 
to submit evidence, argue for his claim, and respond to VA 
notices.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005).

Private and VA examination reports have been obtained, and 
the veteran was offered the opportunity to be scheduled for a 
pulmonary function test, but he declined.

VA has satisfied its duties to notify and assist, and 
additional development efforts would serve no useful purpose.  
See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  Therefore, 
the veteran is not prejudiced by the Board's adjudication of 
his claims.


ORDER

A compensable initial rating for asbestosis is denied.


____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


